
	
		I
		111th CONGRESS
		2d Session
		H. R. 6486
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Mr. Bishop of Utah
			 (for himself and Mr. Chaffetz)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to provide
		  that inclusion of the gray wolf, or any distinct population segment of gray
		  wolf, in the State of Utah on any list of endangered species or threatened
		  species shall have no force or effect.
	
	
		1.Short titleThis Act may be cited as the
			 State of Utah Wildlife Management
			 Sovereignty Act.
		2.Status of gray wolf in Utah as endangered
			 species or threatened speciesSection 4 of the Endangered Species Act of
			 1973 (16 U.S.C. 1533) is amended by adding at the end the following:
			
				(j)Status of gray wolf in UtahThe inclusion of the gray wolf, or any
				distinct population segment of gray wolf, in the State of Utah on any list of
				endangered species or threatened species under subsection (c) shall have no
				force or
				effect.
				.
		
